Citation Nr: 0604409	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  99-06 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability evaluation in excess 
of 20 percent for residuals of a stress fracture of the right 
second metatarsal with removal of neuroma (hereinafter 
referred to as a "metatarsal fracture").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in which the RO denied the benefit sought 
on appeal.  The veteran, had active duty service from July 
1990 to October 1990, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  

The Board remanded the case for additional development in 
July 2000 and June 2004.  Subsequent to the completion of 
this development, the case was returned to the Board for 
further review.  

The Board observes that the veteran originally filed her 
claim with the RO in Pittsburgh, Pennsylvania.  However, in 
April 1999, it was determined that the veteran's claim file 
should be sent to the RO in Cleveland, Ohio.  The veteran 
later moved to Roanoke, Virginia; and as a result, the claims 
file was subsequently transferred in October 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a metatarsal fracture are 
manifested by symptomatology productive of severe impairment.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for 
residuals of a metatarsal fracture have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.1 - 4.14, 4.40 - 4.46, 4.71, 
4.71a, Diagnostic Code 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  
In this regard, the September 1997 rating decision on appeal 
was issued prior to the enactment of the VCAA.  The veteran 
and her representative were not provided notice of the VCAA 
in regards to her claim for residuals of a metatarsal 
fracture until June 2004.  In situations such as these, the 
United States Court of Appeals for Veterans Claims (the 
"Court") has held that where the claimant receives a 
belated VCAA letter, the claimant has a right to a VCAA 
content-complying notice and proper subsequent VA process. 
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
While the VCAA notice did not precede the initial rating 
decision in this case, the Board notes that the veteran 
received a content compliant notice and that her claim was 
readjudicated after the content complying notice was 
given. See the September 2005 Supplemental Statement of the 
Case.  The veteran has also had ample opportunity to respond, 
and thus is not prejudiced by any notice timing defect.  

Specifically, the Board remanded the veteran's claim to the 
Appeals Management Center (AMC) in June 2004 for further 
development.  The AMC provided the veteran with the June 2004 
letter, which informed the veteran about (1) the information 
and evidence not of record that was necessary to substantiate 
her claim; (2) the information and evidence the VA would seek 
to provide; (3) the information and evidence the veteran was 
expected to provide; and (4) requested the veteran provide 
any information or evidence in the veteran's possession that 
pertained to her claim.  Although given the opportunity to 
respond to this letter, the veteran failed to do so.  Neither 
the veteran nor her representative notified the AMC of any 
additional matters that the veteran wished to have 
reconsidered.  Thereafter, the AMC readjudicated the 
veteran's claim in the September 2005 Supplemental Statement 
of the Case.  Since that time, the veteran's representative 
has submitted both a statement and a Brief to the Board on 
the veteran's behalf.  Neither document contended or argued 
that any defect or deficiency in the VCAA notice that may 
possibly be present has resulted in any prejudice in the 
adjudication of this appeal. See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Thus, the veteran's subsequent VCAA 
notice appears to satisfy the notification requirements of 
the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
have been associated with the claims file.  Additionally, the 
veteran has been afforded three VA examinations in order to 
assess the severity of her disability.  The veteran has not 
made the AMC or the Board aware of any additional available 
evidence that needs to be obtained in order to fairly decide 
the veteran's claim.  As such, the Board finds that the case 
is ready for appellate review.

B. Evidence 

Historically, a February 1991 rating decision granted service 
connection for a stress fracture at the base of the second 
metatarsal and assigned a noncompensable disability rating 
effective from October 17, 1990.  The RO based the disability 
evaluation upon the lack of evidence illustrating that the 
veteran's disability was at least moderate in severity.  

In April 1994, the veteran's disability rating was increased 
to 10 percent effective from April 23, 1993 based upon a 
January 1994 hearing officer's determination that the 
veteran's condition was moderate in nature.  The hearing 
officer's report indicated that the veteran had x-rays taken 
which were unremarkable and revealed no evidence of fractures 
or dislocations.  The veteran's MRI showed that she had what 
appeared to be a small collection of fat between the second 
and third flexor tendons that was consistent with neuritis, 
and she was diagnosed with interdigital neuroma between the 
second and third metatarsals that was not considered 
secondary to the veteran's stress fracture.  In recommending 
an increased rating, the hearing officer resolved reasonable 
doubt in the veteran's favor and found that the veteran's 
condition was moderate in nature based upon (1) the veteran's 
constant foot pain that was exacerbated by weight bearing and 
(2) swelling she experienced with extended weight bearing.  
He reported that casting, taping and steroid injections had 
all failed to produce relief from this pain.  

In April 1995, an increased rating was denied on the basis 
that the record contained no evidence that the veteran's 
disability was more than moderate in degree.  The rating 
decision referred to two MRI's performed in 1994 that 
reported no evidence of a stress fracture of the right foot 
and were otherwise normal except for a small collection of 
fat between the veteran's second and third flexor tendons.  
It reported that the veteran underwent an excision of a soft 
tissue mass, possible neuroma, from the second interspace of 
the right foot in November 1994.  The veteran appealed the 
April 1995 rating decision to the Board, which remanded the 
claim in May 1996 for an orthopedic and neurological 
examination in order to ascertain the severity of the 
veteran's disability. 

Thereafter, a September 1996 rating decision increased the 
veteran's disability rating from 10 percent to 20 percent 
effective from April 23, 1993.  The rating decision referred 
to recent VA examinations which reported that the veteran did 
not have pressure in the web space or metatarsal region, or 
evidence of edema.  The veteran's range of motion of all 
joints was reported to be normal, although limited by pain.  
The veteran's neurological examination revealed weakness, 
limited by pain.  Vibratory sensation was intact; and the 
veteran could walk normally and heel walk, but toe walking 
was limited by pain.  The decision noted that the veteran had 
been diagnosed with chronic pain of a musculoskeletal origin 
secondary to a stress fracture.  At the time of the decision, 
there was no objective evidence of a persistent neuroma.  In 
September 1996, the veteran submitted a VA Form 21-4138 in 
which she indicated that she wanted to withdraw her appeal.

In June 1997, the veteran requested an increase in her 
disability rating because she felt her condition was getting 
worse.  In response, the veteran was afforded a VA podiatry 
examination in August 1997.  The examination report included 
a review of the veteran's medical history relevant to the 
metatarsal fracture she sustained in service, the treatment 
and surgery she subsequently received, and the symptoms she 
had since.  X-rays were normal and revealed no evidence of a 
fracture or dislocation.  The veteran was diagnosed with (1) 
residuals from a stress fracture of the second metatarsal 
bone of the right foot, (2) a subsequent neuroma at the 
junction of the second metatarsal phalangeal joint, which was 
removed but did not reduce the veteran's symptoms of pain, 
(3) chronic right foot pain secondary to the stress fracture, 
and (4) pes planus requiring orthotics.

In the September 1997 rating decision on appeal, the 
veteran's 20 percent disability rating was continued on the 
basis that the evidence failed to show that the veteran's 
metatarsal fracture was manifested by severe impairment.  The 
veteran submitted a Notice of Disagreement in January 1998.  

Thereafter, VA medical records dated from April 1998 to July 
1999 were associated with the claims file.  Records notable 
to this appeal include an April 1998 VA progress note that 
recounted the veteran's history and complaints of right foot 
pain.  Objectively, both feet exhibited pronounced flat feet.  
The veteran was unable to toe raise on the right foot very 
well because of pain over the head of the second metatarsal, 
and there was pain on palpation in the right web space as 
well as over the second and third metatarsal heads.  Her 
forefoot, mid-foot, and hind-foot were normal.  Range of 
motion of the right foot revealed that dorsiflexion was to 15 
degrees and plantar flexion was to 45 degrees.  The foot was 
otherwise described as neurovascularly intact.  X-rays from 
1996 were reviewed, and were reported to show a normal 
appearing foot with a pes planus deformity.  The veteran was 
assessed with metatarsalgia under the second and third 
metatarsal heads and a possible neuroma in the first web 
space that was painful when squeezing.  The treatment plan 
entailed orthotic use and pain medication, with follow-up x-
rays to evaluate the results.

A June 1998 VA record recited the veteran's history and 
complaints of persistent right foot pain.  Objectively, the 
right foot was without inflammation; but was tender to 
palpation over the second, third, and fourth metatarsal 
heads.  Good pulses were detected and reasonable range of 
motion at the toes was observed.  The assessment was chronic 
foot pain.  The veteran's pain medication was changed to 
Feldene, and supplemented by Tylenol.  It was also 
recommended that the veteran use crutches or a cane for the 
time being to avoid full weight bearing on the foot.  The 
examiner commented that the veteran was aware that her 
metatarsal fracture was a long term problem that was not 
going to resolve in the very short term and that it would 
take some time to formulate a plan to treat her disability 
and get her off the crutches or cane.  A follow-up June 1998 
VA progress note stated that the veteran was prescribed 
crutches, Piroxicam instead of Motrin, and Darvocet.

A September 1998 VA progress note reported that the veteran 
was seen, in part, for her chronic right foot pain. The 
veteran reported using crutches for prolonged walking and 
wearing a splint at night, and that she had been taking 
Feldene and Tylenol.

Thereafter, the veteran testified before a Decision Review 
Officer (DRO) in May 1999 that she experienced chronic pain 
daily and had been taking prescription medication for her 
disability for approximately nine years. See May 1999 hearing 
transcript, p. 2.  She also reported continuing medical 
treatment for her disability. Id., pgs. 2-4.  In a December 
1999 statement, the veteran asserted that the pain she 
experienced in her feet, particularly the service-connected 
right foot, was severe; and that she never had any kind of 
foot pain prior to service.  

A June 1999 VA record indicated that the veteran presented 
with a painful right foot, and that there was tenderness 
across the arch of the instep and lateral aspect of the left 
foot.  She was noted to have had numerous arch supports 
without success in relieving her pain.  A July 1999 VA record 
indicated that the veteran was seen for complaints of 
continued foot pain, difficulty with ambulation, and calf 
pain.  Objectively, the veteran had heel valgus, severe pes 
valgoplanus.  The veteran was unable to stand on her toes, 
either bilaterally or unilaterally.  There was hypermobility 
at the naviularicuniform joint.  X-rays were reviewed by the 
examiner, who indicated that it was impossible to visualize 
the talonavicular joints.  New x-rays were ordered and it was 
noted the veteran would be reevaluated in six to eight weeks.  

In July 2000, the Board remanded the veteran's claim for 
another VA podiatry examination which occurred in April 2002.  
During that examination, the veteran reported experiencing 
pain constantly, worse when walking, and pain on the balls of 
her feet at the second and third toes.  She contended that it 
did not matter what types of shoes she wore; and that the 
pain was worse from the toe off to the swing phase.  She also 
reported that her symptoms were similar on the left foot but 
were not as bad.  Physical examination revealed that the 
veteran had tenderness along the volar plate of both the 
second and third toes of both feet, obviously worse on the 
right side.  Flexion of the toes revealed no pain.  Extension 
of the toes revealed pain at the metatarsal phalangeal joint 
of the volar surface.  The veteran's range of motion was 65 
degrees plus of extension and 70 degrees in flexion.  
Strength in both lower extremities and intrinsics of the feet 
were reported to be normal, with no intrinsic loss of muscle 
tone.  X-rays revealed no evidence of fracture or 
dislocation, nor was there evidence of soft tissue swelling.  
The veteran was diagnosed with (1) severe pes planus, (2) 
bilateral Morton's neuroma, (3) bilateral second and third 
toe instability related to chronic synovitis and (4) tarsal 
plate injury of those toes.

In November 2003, the veteran testified at a Board hearing 
that she was entitled to an increased evaluation based upon 
increased pain. See November 2003 hearing transcript, pgs. 2, 
6, 16.  The veteran reported that she experienced constant, 
severe, daily right foot pain, and that her foot tingled and 
burned throughout the day. Id., p. 3.  She stated that her 
foot pain worsened when she stood, and that she had lost 
three jobs because of her disability. Id., pgs. 3-4.  She 
reported being unemployed but looking for work at the time of 
the hearing. Id., p. 9.  She stated that she has used every 
type of orthotics to treat both her metatarsal fracture and 
pes planus, and 
had also been on crutches in the past. Id., pgs. 7, 14.  
However, nothing relieved her foot pain. Id., pgs. 7-8, 10.  
She reported that she possibly had another neuroma in her 
right foot that might require additional surgery, and that 
she also had fluid between the third and fourth toes. Id., 
pgs. 4-5.  The veteran's representative argued that the 
veteran was entitled to an extraschedular evaluation based 
upon unemployability pursuant to 38 U.S.C.A. § 3.321, as well 
as an increased rating based upon 38 C.F.R. §§ 4.40 and 4.45.  

In June 2004, the Board remanded the veteran's appeal again 
for the purpose of obtaining the veteran's most recent 
medical records and to afford her another VA examination. 
This examination occurred in July 2005.  The VA examination 
report included a review of the veteran's medical history 
relevant to the metatarsal fracture, the treatment and 
surgery the veteran subsequently received, and the symptoms 
she had since.  The examiner noted that the veteran used 
orthotics, corrective shoes and inserts, which seemed to help 
with her foot pain.  The veteran reported during the 
examination that she was employed as a clerk at an Army 
hospital, where she could sit down to perform most of her 
work.  She stated that she could do her job fairly well, and 
that she was able to tolerate it with Naproxen 500 mg.  The 
veteran reported that she still missed a lot of work due to 
pain; and that she had been scheduled for another surgery on 
her right foot.  However, she indicated that the surgery had 
not yet been performed because she lacked sufficient sick 
leave for work.  

Physical examination revealed that the veteran's range of 
motion for the great toe of the right foot was 45 degrees 
plantar flexion and 30 degrees of dorsiflexion without pain 
on active range of motion.  The examiner noted that with 
passive range of motion, the great toe could be moved 
approximately the same.  The second and third toes could not 
be moved at all (either plantar flexion or dorsiflexion) and 
were noted to be zero degrees because of pain.  The fourth 
and fifth toes could be moved passively to approximately 45 
degrees.  The examiner recorded no active range of motion due 
to pain.  When describing the veteran's gait, the examiner 
reported that the veteran had functional limitation of 
standing and walking as there was an inversion of both feet 
and limited space between the foot and the floor from what 
appeared to be pes planus.  The veteran could stand on her 
heels but not on her toes.  X-rays of the veteran's feet 
showed no acute abnormalities, fractures or dislocations.  
The veteran was diagnosed with (1) status post stress 
fracture of the second metatarsal with removal of neuroma, 
(2) questionable regrowth of the neuroma or scar tissue 
causing pain, and (3) bilateral pes planus.  

The examiner reported that it was difficult to determine how 
much of the veteran's right foot pain, which she described as 
extremely painful, was a residual from the fracture or 
regrowth of a neuroma.  He noted that it was possible that 
the right foot neuroma either grew back (even though it was 
not visible on an MRI), or that it might be a stump left over 
from the previously removed neuroma.  The examiner stated 
that there was functional loss according to the veteran 
because of pain, fatigability, pain on movement and weakness 
in both feet.  He noted that the veteran's left foot was 
starting to have problems and it seemed to primarily be due 
to her pes planus rather than any other problems.  

Additional VA medical records dated from November 2002 to May 
2005 were associated with the claims file.  They noted that 
the veteran was seen in September 2003 for complaints of 
discomfort to the second interspace of the right foot.  The 
veteran reported at that time that she believed her painful 
flat feet were the result of her previous neuroma surgery.  
In July 2004, the veteran reported pain in both feet, worse 
in the right foot since her neuroma surgery.  She also 
indicated that she had been having pain in her ankles over 
the past few months.  She underwent a pain injection in 
August 2004.  

Thereafter, the veteran underwent an MRI in September 2004 
which showed no evidence of an interdigital Morton's neuroma 
or any other significant abnormality.  Records dated in 
January 2005 and February 2005 indicated that the veteran had 
been scheduled for a neurectomy but was unable to proceed due 
to the inability to obtain time off from work.  In May 2005, 
the veteran underwent an orthopedic consultation during which 
she complained of pain between the second and third toes of 
the right foot that went along the dorsum of her foot, back 
to her ankles, as well as over the metatarsal heads in the 
plantar surface of the foot.  In addition, the veteran 
complained of bilateral calf and ankle pain with standing and 
walking.  An MRI and x-rays were reported as unremarkable.  
Subsequent to performing a physical examination, the examiner 
indicated that he was uncertain as to the veteran's pain 
generator.  He stated that the veteran could have a tendon 
neuroma, as well as scar tissue involving her nerve that 
might be helped from a second attempt as a resection.  He had 
no further treatment recommendations.         

C.  Law and Analysis 

The veteran contends that she is entitled to an increased 
evaluation for the residuals of her metatarsal fracture.  
More specifically, she argues that her current rating 
evaluation does not accurately reflect the severity of 
symptomatology associated with this disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran has established service connection for residuals 
of a metatarsal fracture and been assigned a 20 percent 
evaluation pursuant to Diagnostic Code 5299-5284, which 
specifically pertains to disabilities resulting from injuries 
to the foot.  38 U.S.C.A. § 4.71a.  Diagnostic Code 5284 
provides a 10 percent evaluation for symptomatology 
reflective of a moderate foot injury; a 20 percent evaluation  
for a moderately severe foot injury; and a 30 percent 
evaluation for a severe foot injury.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The veteran's residuals from her 
metatarsal fracture have been evaluated by analogy under 
Diagnostic Code 5284 since the Code of Federal Regulations 
does not contain a specific diagnostic code related to 
injuries affecting the toe. 38 U.S.C.A. § 4.27.  Rating by 
analogy is appropriate where an unlisted condition is 
encountered, and a closely related condition that 
approximates the anatomical localization, symptomatology and 
functional impairment is available. 38 C.F.R. § 4.20.  

In this case, the evidence of record dated during the 
relevant appeal period shows symptomatology that more nearly 
approximates that of a severe foot disability.  In this 
regard, the veteran's August 1997, April 2002 and July 2005 
VA examinations overall demonstrate that the veteran 
experiences severe impairment of the right foot as a result 
of her metatarsal fracture and removal of the neuroma.  The 
Board acknowledges that repeat x-rays have been described a 
normal; her foot has been described as neurovascularly 
intact; and the April 2002 examination report showed normal 
strength and no intrinsic loss of muscle tone.  However, a 
longitudinal review of the evidence shows intractable pain 
associated with the residuals of her stress fracture as well 
as the neuroma.  In April 1998, the veteran was unable to toe 
raise because of pain over the head of the second metatarsal 
and there was pain on palpation in the right web space as 
well as over the second and third metatarsal heads.  Chronic 
foot pain has been noted in several VA outpatient treatment 
records such as in July 1999 when she was seen for complaints 
of continued foot pain, difficulty with ambulation and calf 
pain.  On VA examination in July 2000, the diagnoses included 
bilateral second and third toe instability related to chronic 
synovitis and tarsal plate injury of those toes.  Notably, 
the veteran has limited and painful range of motion of her 
right toes due to such pain.  Although on April 2002 
examination there reportedly was no pain upon flexion of the 
toes, there was pain at the metatarsal phalangeal joint upon 
extension.  Further, at the time of the June 2005 
examination, the veteran had no range of motion of her second 
and third toes because of pain, and 45 degrees passive range 
of motion for her fourth and fifth toes.  

While the evidence shows significant impairment in the motion 
of two of the toes of the right foot, no significant 
limitation of motion of the actual foot has been 
demonstrated.  However, the Board must also consider whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 
supra.  In this respect, at the time of the June 2005 VA 
examination, the examiner diagnosed status post fracture of 
the second metatarsal with removal of neuroma; questionable 
regrowth of neuroma or scar tissue causing pain; and 
bilateral pes planus.  Notably, the examiner reported that it 
was difficult to determine who much of the veteran's right 
foot pain which she described as extremely painful was a 
residual from the fracture or regrowth of the neuroma.  He 
stated that the right foot neuroma either had grown back 
albeit not visible on MRI or that it might be a stump left 
over from the previously removed neuroma.  He also stated 
that there was functional loss because of pain, 
fatiguability, pain on movement and weakness in both feet.  
He also noted that the veteran's left foot was starting to 
have problems, which, however, seemed to primarily be due to 
her pes planus rather than any other problems.  The Board 
acknowledges that the veteran has established service 
connection for pes planus; however, the June 2005 VA examiner 
attributed the veteran's right foot pain either to the 
fracture residuals or to the neuroma and not the right foot 
pes planus.  Based on the foregoing, the Board finds that the 
symptomatology associated with the veteran's right foot 
stress fracture residuals as well as the neuroma removal more 
nearly approximates that of a severe foot injury and thus, 
warrants a 30 percent evaluation.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no showing by the veteran that the 
residuals of her metatarsal fracture have necessitated 
frequent periods of hospitalization.  While it has been 
argued that the veteran's disability has resulted in some 
interference with her employability, the Board observes that 
the veteran is presently employed in a position as a hospital 
clerk which allows her to remain off her right foot while 
performing most of her duties.  While the veteran has 
reported that she still misses a lot of days of work because 
of pain, the Board finds this symptomatology to be adequately 
contemplated by the 30 percent rating assigned pursuant to 
this decision.  Therefore, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  




ORDER

A 30 percent disability rating for residuals of a stress 
fracture of the right second metatarsal with removal of 
neuroma is granted subject to the laws and regulations 
governing the payment of monetary benefits



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


